STONE, Judge,
concurring specially.
I concur because the constitutionality issue has already been resolved by In the Interest of D.D. However, I do not agree with the decision in that case. In my judgment, prior arrest criteria can be used, by the court or the department, in determining whether an adjudicated delinquent juvenile should be treated as a serious offender and such use does not violate due process. I would not have construed the portion of Florida Statutes Chapter 39 in question as necessarily governed by State v. Potts, 526 So.2d 63 (Fla.), cert. denied, 488 U.S. 870, 109 S.Ct. 178, 102 L.Ed.2d 147 (1988).